Order dismissing the complaint for lack of prosecution, and the judgment entered thereon, reversed on the law and the facts, without costs, the motion denied, and the ease ordered on the May term calendar for trial. The facts disclosed in the record indicate that the plaintiff should not be denied her day in court because of the neglect of her attorney. Lazansky, P. J., Carswell, Davis and Close, JJ., concur; Adel, J., dissents and votes for affirmance, being of opinion that it cannot be said that the court’s exercise of discretion was improper.